Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Figures 11-12 are approved. 
Specification
In the first line of page 10, there appears to be a typographical error. It appears that “outputs 310” should be “outputs 314”.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 38 and 40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claim 38, the applicant claims a first input optical waveguide that receives first and second optical signal "at respective ends of the first optical waveguide”. This is misdescriptive. The waveguide does not receive signals at respective ends. It only has two ends. Further, there appear to be two waveguides. Yet the applicants only claim one. In claims 38 and 40, “coupled at different ends” is confusing with regard to the output waveguides. The way that it is claimed can read on different ends of 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 25, 28-30, 32-35, 37 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Testa et al (2015/0215066).  
In regard to claim 21, Testa et al teach an optical switching apparatus (figures 7 which includes figure 5, paragraph 96-97), comprising: a first beam splitting apparatus (the top left 102 along with 106, see applicant’s specification page 14, lines 26-33) configured to split a first optical input (input into top left 102) signal into first (TE 12 on line 1 into top ASDA) and second optical signals (TE output for top left 102 that goes through 106 and into bottom ADSA input 1), wherein the first optical signal has 
In regard to claims 25 and 29, see elements 106 which provide the polarization rotation.
In regard to claim 28, see paragraph 23 of Testa et al. 
In regard to claim 30, Testa et al teach wherein each beam combining apparatus comprises a polarization rotator (108) configured to rotate a polarization state of an optical signal from one of the respective one of the first outputs of the switching matrix and its associated second output of the switching matrix into its orthogonal polarization state; and a beam combiner configured to combine the optical signals from a respective one of the first outputs of the switching matrix and its associated second output of the switching matrix (104).
In regard to claim 32, Testa et al teach a method of switching optical signals (figure 7), the method comprising: receiving a first optical input signal (from input to 102); splitting the first optical 
In regard to claims 33, see elements 102 and 106 which provide the splitting and polarization rotation.
In regard to claim 34, the second optical signal relates to a signal input to another splitter (102) which provides the splitting and a polarization rotator (106) which provides the same polarization to the switch which selectively provides signals to the combiners (104). 
In regard to claim 35, the combiners are provided through polarization rotators 108 so that the signals have substantially orthogonal polarization states; and combining the third and fourth optical signals with substantially orthogonal polarization states using a beam combiner (another element 104).

In regard to claim 39, Testa et al teach a plurality of beam splitting apparatus (each of the 102 in combination with 106) comprising the first beam splitting apparatus ( a first 102 and 106) and at least one additional beam splitting apparatus (another one of the 102 and 106 elements), each beam splitting apparatus being configured to split a respective optical input signal into two optical signals with substantially the same polarization state (in combination with element 106, they have the same polarization – this is similar to applicants claim 25 which includes a beam splitter and a polarization rotator); wherein the switching matrix is further configured to, for each beam splitting apparatus, selectively direct the two optical signals from the beam splitting apparatus to a respective one of the first outputs of the switching matrix and the second output of the switching matrix associated with the respective one of the first outputs (Testa et al teach that the switches are selective).

Conclusion

That art is not used against claims 38 and 40 is not an indication that the claims are allowable. The 112 problems cause a great deal of confusion and uncertainty as to the proper interpretation of the limitation of the claims. It is difficult for the examiner to ascertain what the applicant feels is the claimed invention.
The scope of the claims is unclear as discussed above.  As a result, a meaningful formulation of art rejections cannot be done at this time.  See MPEP 2173.06 II, 2nd paragraph:
… where there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim, it would not be proper to reject such a claim on the basis of prior art. … a rejection under 35 U.S.C. 103 should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims. 
See also Ex Parte Timothy J.O. Catlin and Kevin T. Rowney, the appeal of 09/167,315, Appeal No. 2007-3072, decided Feb. 3, 2009, page 12:
… A rejection of a claim, which is so indefinite that "considerable speculation as to meaning of the terms employed and assumptions as to the scope of such claims" is needed, is likely imprudent. See In re Steele, 305 F.2d 859, 862 (CCPA 1962) (holding that the examiner and the board were wrong in relying on what at best were speculative assumptions as to the meaning of the claims and basing a rejection under 35 U.S.C. §103 thereon.) … 
(https://www.uspto.gov/sites/default/files/ip/boards/bpai/decisions/prec/fd073072.pdf).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Applicant's arguments filed 4-6-2021 have been fully considered but they are not persuasive. The new claims 38 and 40 are confusing as discussed in the 112 rejection.
The applicants argue that Testa does no teach that the first optical signals has substantially the same polarization state as the second optical signal. See page 14, lines 26-33 of the applicants’ specification. See also new figure 11. The examiner specified that the splitter of Testa included the polarization rotator. The applicant’s arguments did not address this. In that the applicant discloses that the beam splitter may be a polarization beam splitter with a polarization rotator, Testa reads on the claimed subject matter. See applicants’ claim 25 and figure 11.


	


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THOMAS A HOLLWEG can be reached at 571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LESLIE C PASCAL/Primary Examiner
Art Unit 2883